COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Kaylen Dewayne Simmons v. The State of Texas

Appellate case number:    01-17-00684-CR and 01-17-00685-CR

Trial court case number: 11-CR-3445

Trial court:              212th District Court of Galveston County

       Appellant’s motion to stay execution of mandate is denied. It is so ORDERED.

Judge’s signature: /s/ Michael Massengale


Date: December 20, 2018